


Exhibit 10.34

 

STAPLES, INC.

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the            day of                           ,
2008, by and between Staples, Inc., a Delaware corporation (the “Corporation),
and                                      (the “Indemnitee”), a director or
officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

 

WHEREAS, the increase in corporate litigation subjects directors and officers to
expensive litigation risks, and

 

WHEREAS, it is now and has always been the policy of the Corporation to
indemnify its directors and officers, and

 

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

 

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:


 


1.             DEFINITIONS.  AS USED IN THIS AGREEMENT:


 


(A)           THE TERM “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY ONE
OF THE FOLLOWING:


 


(I)            INDIVIDUALS WHO, ON THE DATE OF THIS AGREEMENT, CONSTITUTE THE
BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT
TO THE DATE OF THIS AGREEMENT WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN ON THE BOARD
(EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE
CORPORATION IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT
WRITTEN OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR; PROVIDED,
HOWEVER, THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A DIRECTOR OF THE
CORPORATION AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT
TO DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL BE DEEMED TO BE
AN INCUMBENT DIRECTOR;


 


(II)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE CORPORATION REPRESENTING 50% OR MORE OF THE COMBINED VOTING
POWER OF THE CORPORATION’S THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE
ELECTION OF THE BOARD (THE “CORPORATION VOTING SECURITIES”); PROVIDED, HOWEVER,
THAT THE EVENT DESCRIBED IN THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO BE A
CHANGE IN CONTROL BY VIRTUE OF

 

--------------------------------------------------------------------------------


 


ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY THE CORPORATION OR ANY SUBSIDIARY,
(B) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY
THE CORPORATION OR ANY SUBSIDIARY, (C) BY ANY UNDERWRITER TEMPORARILY HOLDING
SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, (D) PURSUANT TO A
NON-QUALIFYING TRANSACTION, AS DEFINED IN PARAGRAPH (III), OR (E) BY ANY PERSON
OF VOTING SECURITIES FROM THE CORPORATION, IF A MAJORITY OF THE INCUMBENT BOARD
APPROVES IN ADVANCE THE ACQUISITION OF BENEFICIAL OWNERSHIP OF 50% OR MORE OF
CORPORATION VOTING SECURITIES BY SUCH PERSON;


 


(III)          THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE
EXCHANGE, REORGANIZATION OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
CORPORATION OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE
CORPORATION’S STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF
SECURITIES IN THE TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION:  (A) MORE THAN 50% OF THE TOTAL VOTING
POWER OF (X) THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (THE
“SURVIVING CORPORATION”), OR (Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION
THAT DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING
SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT
CORPORATION”), IS REPRESENTED BY CORPORATION VOTING SECURITIES THAT WERE
OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE,
IS REPRESENTED BY SHARES INTO WHICH SUCH CORPORATION VOTING SECURITIES WERE
CONVERTED PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG
THE HOLDERS THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER
OF SUCH CORPORATION VOTING SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY
PRIOR TO THE BUSINESS COMBINATION, (B) NO PERSON (OTHER THAN ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING
CORPORATION OR THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF 35% OR MORE OF THE TOTAL VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION)
AND (C) AT LEAST HALF OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION)
FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE INCUMBENT DIRECTORS
AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT
PROVIDING FOR SUCH BUSINESS COMBINATION (ANY BUSINESS COMBINATION WHICH
SATISFIES ALL OF THE CRITERIA SPECIFIED IN (A), (B) AND (C) ABOVE SHALL BE
DEEMED TO BE A “NON-QUALIFYING TRANSACTION”);


 


(IV)          THE STOCKHOLDERS OF THE CORPORATION APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE CORPORATION;


 


(V)           THE CONSUMMATION OF A SALE OF ALL OR SUBSTANTIALLY ALL OF THE
CORPORATION’S ASSETS; OR


 


(VI)          THE OCCURRENCE OF ANY OTHER EVENT THAT THE BOARD DETERMINES BY A
DULY APPROVED RESOLUTION CONSTITUTES A CHANGE IN CONTROL.


 


(B)           THE TERM “CORPORATE STATUS” SHALL MEAN THE STATUS OF A PERSON WHO
IS OR WAS, OR HAS AGREED TO BECOME, A DIRECTOR OR OFFICER OF THE CORPORATION, OR
IS OR WAS SERVING, OR HAS AGREED TO SERVE, AT THE REQUEST OF THE CORPORATION, AS
A DIRECTOR, OFFICER, FIDUCIARY, PARTNER, TRUSTEE, MEMBER, EMPLOYEE OR AGENT OF,
OR IN A SIMILAR CAPACITY WITH, ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, LIMITED LIABILITY COMPANY OR OTHER ENTERPRISE.

 

2

--------------------------------------------------------------------------------


 


(C)           THE TERM “EXPENSES” SHALL INCLUDE, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES AND EXPENSES OF
EXPERTS, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES AND OTHER DISBURSEMENTS OR
EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH INVESTIGATIONS,
JUDICIAL OR ADMINISTRATIVE PROCEEDINGS OR APPEALS AND WHICH ARE CONSISTENT WITH
THOSE PAID BY THE CORPORATION IN ACCORDANCE WITH ITS GENERAL AND BILLING
GUIDELINES FOR OUTSIDE COUNSEL (WHICH UPON REQUEST WILL BE PROVIDED TO THE
INDEMNITEE), BUT SHALL NOT INCLUDE THE AMOUNT OF JUDGMENTS, FINES OR PENALTIES
AGAINST INDEMNITEE OR AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH SUCH
MATTERS.


 


(D)           THE TERM “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM, OR A MEMBER
OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER
CURRENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT: 
(I) THE CORPORATION OR THE INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH
PARTY OR (II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT
COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF
PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN
REPRESENTING EITHER THE CORPORATION OR THE INDEMNITEE IN AN ACTION TO DETERMINE
THE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.  THE CORPORATION AGREES TO PAY THE
EXPENSES OF THE INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY
SUCH COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


(E)           REFERENCES TO “OTHER ENTERPRISE” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT THE REQUEST OF THE
CORPORATION” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT
OF THE CORPORATION WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN,
ITS PARTICIPANTS, OR BENEFICIARIES; AND A PERSON WHO ACTED IN GOOD FAITH AND IN
A MANNER SUCH PERSON REASONABLY BELIEVED TO BE IN THE INTERESTS OF THE
PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN SHALL BE DEEMED TO
HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE CORPORATION” AS
REFERRED TO IN THIS AGREEMENT.


 


(F)            THE TERM “PROCEEDING” SHALL INCLUDE ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATIVE DISPUTE RESOLUTION PROCEEDING,
ADMINISTRATIVE HEARING OR OTHER PROCEEDING, WHETHER BROUGHT BY OR IN THE RIGHT
OF THE CORPORATION OR OTHERWISE AND WHETHER OF A CIVIL, CRIMINAL, ADMINISTRATIVE
OR INVESTIGATIVE NATURE, AND ANY APPEAL THEREFROM.


 


2.             INDEMNITY OF INDEMNITEE.  THE CORPORATION SHALL INDEMNIFY THE
INDEMNITEE IN CONNECTION WITH ANY PROCEEDING AS TO WHICH THE INDEMNITEE IS, WAS
OR IS THREATENED TO BE MADE A PARTY (OR IS OTHERWISE INVOLVED) BY REASON OF THE
INDEMNITEE’S CORPORATE STATUS, TO THE FULLEST EXTENT PERMITTED BY LAW (AS SUCH
MAY BE AMENDED FROM TIME TO TIME).  IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF:

 


(A)           INDEMNIFICATION IN THIRD-PARTY PROCEEDINGS.  THE CORPORATION SHALL
INDEMNIFY THE INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2(A) IF THE INDEMNITEE WAS OR IS A PARTY TO OR THREATENED TO BE MADE A
PARTY TO OR OTHERWISE INVOLVED IN ANY PROCEEDING (OTHER THAN A PROCEEDING BY OR
IN THE RIGHT OF THE CORPORATION TO PROCURE A JUDGMENT IN ITS FAVOR

 

3

--------------------------------------------------------------------------------


 


OR A PROCEEDING REFERRED TO IN SECTION 5 BELOW) BY REASON OF THE INDEMNITEE’S
CORPORATE STATUS OR BY REASON OF ANY ACTION ALLEGED TO HAVE BEEN TAKEN OR
OMITTED IN CONNECTION THEREWITH, AGAINST ALL EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR
ON BEHALF OF THE INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING, IF THE
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER WHICH THE INDEMNITEE REASONABLY
BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE CORPORATION AND,
WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE THAT
HIS OR HER CONDUCT WAS UNLAWFUL.


 


(B)           INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT OF THE
CORPORATION.  THE CORPORATION SHALL INDEMNIFY THE INDEMNITEE IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 2(B) IF THE INDEMNITEE WAS OR IS A PARTY TO OR
THREATENED TO BE MADE A PARTY TO OR OTHERWISE INVOLVED IN ANY PROCEEDING BY OR
IN THE RIGHT OF THE CORPORATION TO PROCURE A JUDGMENT IN ITS FAVOR BY REASON OF
THE INDEMNITEE’S CORPORATE STATUS OR BY REASON OF ANY ACTION ALLEGED TO HAVE
BEEN TAKEN OR OMITTED IN CONNECTION THEREWITH, AGAINST ALL EXPENSES AND, TO THE
EXTENT PERMITTED BY LAW, AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY
INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING,
IF THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER WHICH THE INDEMNITEE
REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE
CORPORATION, EXCEPT THAT, IF APPLICABLE LAW SO REQUIRES, NO INDEMNIFICATION
SHALL BE MADE UNDER THIS SECTION 2(B) IN RESPECT OF ANY CLAIM, ISSUE OR MATTER
AS TO WHICH THE INDEMNITEE SHALL HAVE BEEN ADJUDGED TO BE LIABLE TO THE
CORPORATION, UNLESS, AND ONLY TO THE EXTENT, THAT THE COURT OF CHANCERY OF
DELAWARE OR THE COURT IN WHICH SUCH ACTION OR SUIT WAS BROUGHT SHALL DETERMINE
UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF SUCH LIABILITY BUT IN VIEW OF
ALL THE CIRCUMSTANCES OF THE CASE, THE INDEMNITEE IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNITY FOR SUCH EXPENSES AS THE COURT OF CHANCERY OR SUCH OTHER
COURT SHALL DEEM PROPER.


 


3.             INDEMNIFICATION OF EXPENSES OF SUCCESSFUL PARTY.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT THE INDEMNITEE HAS
BEEN SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN DEFENSE OF ANY PROCEEDING OR IN
DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN (OTHER THAN A PROCEEDING REFERRED
TO IN SECTION 5), THE INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN CONNECTION
THEREWITH.  IN THE EVENT ANY ATTORNEYS’ FEES, COSTS OR EXPENSES ARE AWARDED TO
THE INDEMNITEE IN THE SUCCESSFUL DEFENSE OF ANY PROCEEDING OR IN DEFENSE OF ANY
CLAIM, ISSUE OR MATTER, THE INDEMNITEE WILL PROMPTLY REIMBURSE THE CORPORATION
FOR SUCH FEES, COSTS OR EXPENSES AS AWARDED.


 


4.             INDEMNIFICATION FOR EXPENSES OF A WITNESS.  TO THE EXTENT THAT
THE INDEMNITEE IS, BY REASON OF THE INDEMNITEE’S CORPORATE STATUS, A WITNESS IN
ANY PROCEEDING TO WHICH THE INDEMNITEE IS NOT A PARTY, THE INDEMNITEE SHALL BE
INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY OR ON
BEHALF OF THE INDEMNITEE IN CONNECTION THEREWITH.


 


5.             EXCEPTIONS TO RIGHT OF INDEMNIFICATION.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY TO THIS AGREEMENT, EXCEPT AS SET FORTH IN SECTION 9,


 


(A)           THE CORPORATION SHALL NOT INDEMNIFY THE INDEMNITEE UNDER THIS
AGREEMENT IN CONNECTION WITH A PROCEEDING (OR PART THEREOF) INITIATED BY THE
INDEMNITEE UNLESS (I) THE INITIATION THEREOF WAS APPROVED BY THE BOARD OF
DIRECTORS OF THE CORPORATION OR (II) THE PROCEEDING WAS COMMENCED FOLLOWING A
CHANGE IN CONTROL; AND

 

4

--------------------------------------------------------------------------------


 


(B)           THE CORPORATION SHALL NOT INDEMNIFY THE INDEMNITEE TO THE EXTENT
THE INDEMNITEE IS REIMBURSED FROM THE PROCEEDS OF INSURANCE, AND IN THE EVENT
THE CORPORATION MAKES ANY INDEMNIFICATION PAYMENTS TO THE INDEMNITEE AND THE
INDEMNITEE IS SUBSEQUENTLY REIMBURSED FROM THE PROCEEDS OF INSURANCE, THE
INDEMNITEE SHALL PROMPTLY REFUND SUCH INDEMNIFICATION PAYMENTS TO THE
CORPORATION TO THE EXTENT OF SUCH INSURANCE REIMBURSEMENT.


 


6.             NOTIFICATION AND DEFENSE OF CLAIM.


 


(A)           THE INDEMNITEE SHALL NOTIFY THE CORPORATION IN WRITING AS SOON AS
PRACTICABLE OF ANY PROCEEDING FOR WHICH INDEMNITY WILL OR COULD BE SOUGHT AND
PROVIDE THE CORPORATION WITH A COPY OF ANY SUMMONS, CITATION, SUBPOENA,
COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO SUCH PROCEEDING
WITH WHICH INDEMNITEE IS SERVED.  THE FAILURE TO SO NOTIFY THE CORPORATION WILL
NOT RELIEVE THE CORPORATION FROM ANY LIABILITY THAT IT MAY HAVE TO INDEMNITEE
(I) EXCEPT TO THE EXTENT THE FAILURE ADVERSELY AFFECTS THE CORPORATION’S RIGHTS,
LEGAL POSITION, ABILITY TO DEFEND OR ABILITY TO OBTAIN INSURANCE COVERAGE WITH
RESPECT TO SUCH PROCEEDING OR (II) OTHERWISE THAN UNDER THE CORPORATION’S
CERTIFICATE OF INCORPORATION.  WITH RESPECT TO ANY PROCEEDING OF WHICH THE
CORPORATION IS SO NOTIFIED, THE CORPORATION WILL BE ENTITLED TO PARTICIPATE
THEREIN AT ITS OWN EXPENSE AND/OR TO ASSUME THE DEFENSE THEREOF AT ITS OWN
EXPENSE, WITH LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNITEE (WHICH MAY
BE REGULAR OUTSIDE COUNSEL TO THE CORPORATION).  AFTER NOTICE FROM THE
CORPORATION TO THE INDEMNITEE OF ITS ELECTION SO TO ASSUME SUCH DEFENSE, THE
CORPORATION SHALL NOT BE LIABLE TO THE INDEMNITEE FOR ANY LEGAL OR OTHER
EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNITEE IN CONNECTION WITH SUCH
PROCEEDING, OTHER THAN AS PROVIDED BELOW IN THIS SECTION 6.  THE INDEMNITEE
SHALL HAVE THE RIGHT TO EMPLOY HIS OR HER OWN COUNSEL IN CONNECTION WITH SUCH
PROCEEDING, BUT THE EXPENSES OF SUCH COUNSEL INCURRED AFTER NOTICE FROM THE
CORPORATION OF ITS ASSUMPTION OF THE DEFENSE THEREOF SHALL BE AT THE EXPENSE OF
THE INDEMNITEE UNLESS (I) THE EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN
AUTHORIZED BY THE CORPORATION, (II) COUNSEL TO THE INDEMNITEE SHALL HAVE
REASONABLY DETERMINED THAT THERE MAY BE A CONFLICT OF INTEREST OR POSITION ON
ANY SIGNIFICANT ISSUE BETWEEN THE CORPORATION AND THE INDEMNITEE IN THE CONDUCT
OF THE DEFENSE OF SUCH PROCEEDING OR (III) THE CORPORATION SHALL NOT IN FACT
HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH PROCEEDING, IN EACH OF WHICH
CASES THE EXPENSES OF COUNSEL FOR THE INDEMNITEE SHALL BE AT THE EXPENSE OF THE
CORPORATION, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY THIS AGREEMENT, AND
PROVIDED THAT INDEMNITEE’S COUNSEL SHALL COOPERATE REASONABLY WITH THE
CORPORATION’S COUNSEL TO MINIMIZE THE COST OF DEFENDING CLAIMS AGAINST THE
CORPORATION AND THE INDEMNITEE.  THE CORPORATION SHALL NOT BE ENTITLED, WITHOUT
THE CONSENT OF THE INDEMNITEE, TO ASSUME THE DEFENSE OF ANY CLAIM BROUGHT BY OR
IN THE RIGHT OF THE CORPORATION OR AS TO WHICH COUNSEL FOR THE INDEMNITEE SHALL
HAVE REASONABLY MADE THE DETERMINATION PROVIDED FOR IN CLAUSE (II) ABOVE.


 


(B)           THE CORPORATION SHALL NOT BE REQUIRED TO INDEMNIFY THE INDEMNITEE
UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT.  THE CORPORATION SHALL NOT SETTLE ANY
PROCEEDING IN ANY MANNER THAT WOULD IMPOSE ANY PENALTY OR LIMITATION ON THE
INDEMNITEE WITHOUT THE INDEMNITEE’S WRITTEN CONSENT.  NEITHER THE CORPORATION
NOR THE INDEMNITEE WILL UNREASONABLY WITHHOLD OR DELAY THEIR CONSENT TO ANY
PROPOSED SETTLEMENT.


 


7.             ADVANCEMENT OF EXPENSES.  SUBJECT TO THE PROVISIONS OF SECTION 8,
IN THE EVENT THAT (A) THE CORPORATION DOES NOT ASSUME THE DEFENSE PURSUANT TO
SECTION 6 OF ANY PROCEEDING OF

 

5

--------------------------------------------------------------------------------


 


WHICH THE CORPORATION RECEIVES NOTICE UNDER THIS AGREEMENT OR (B) THE
CORPORATION ASSUMES SUCH DEFENSE BUT INDEMNITEE IS, PURSUANT TO SECTION 6,
ENTITLED TO HAVE THE EXPENSES OF INDEMNITEE’S OWN COUNSEL PAID FOR BY THE
CORPORATION, ANY EXPENSES ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF
THE INDEMNITEE IN CONNECTION WITH A PROCEEDING FOR WHICH INDEMNITY WILL OR COULD
BE SOUGHT UNDER THIS AGREEMENT SHALL BE PAID BY THE CORPORATION IN ADVANCE OF
THE FINAL DISPOSITION OF SUCH PROCEEDING; PROVIDED, HOWEVER, THAT THE PAYMENT OF
SUCH EXPENSES INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH PROCEEDING SHALL BE MADE ONLY UPON RECEIPT OF AN UNDERTAKING
BY OR ON BEHALF OF THE INDEMNITEE TO REPAY ALL AMOUNTS SO ADVANCED IN THE EVENT
THAT IT SHALL ULTIMATELY BE DETERMINED, AFTER THE CONCLUSION OF SUCH PROCEEDING,
THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE CORPORATION AS
AUTHORIZED IN THIS AGREEMENT.  SUCH UNDERTAKING SHALL BE ACCEPTED WITHOUT
REFERENCE TO THE FINANCIAL ABILITY OF THE INDEMNITEE TO MAKE REPAYMENT.  ANY
ADVANCES AND UNDERTAKINGS TO REPAY PURSUANT TO THIS SECTION 7 SHALL BE UNSECURED
AND INTEREST-FREE.


 


8.             PROCEDURES.


 


(A)           IN ORDER TO OBTAIN INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
PURSUANT TO THIS AGREEMENT, THE INDEMNITEE SHALL SUBMIT TO THE CORPORATION A
WRITTEN REQUEST, INCLUDING IN SUCH REQUEST SUCH DOCUMENTATION AND INFORMATION AS
IS REASONABLY AVAILABLE TO THE INDEMNITEE AND IS REASONABLY NECESSARY TO
DETERMINE WHETHER AND TO WHAT EXTENT THE INDEMNITEE IS ENTITLED TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ANY SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES SHALL BE MADE PROMPTLY, AND IN ANY EVENT WITHIN (I) IN
THE CASE OF ADVANCEMENT OF EXPENSES UNDER SECTION 7, 30 CALENDAR DAYS AFTER
RECEIPT BY THE CORPORATION OF THE WRITTEN REQUEST OF THE INDEMNITEE, OR (II) IN
THE CASE OF ALL OTHER INDEMNIFICATION, 60 CALENDAR DAYS AFTER RECEIPT BY THE
CORPORATION OF THE WRITTEN REQUEST OF THE INDEMNITEE, SUBJECT TO THE PROVISIONS
OF SECTIONS 8(B) AND 8(C) BELOW.


 


(B)           WITH RESPECT TO REQUESTS FOR INDEMNIFICATION UNDER SECTION 2,
INDEMNIFICATION SHALL BE MADE UNLESS THE CORPORATION DETERMINES THAT INDEMNITEE
HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN SECTION 2.  ANY
DETERMINATION AS TO WHETHER INDEMNITEE HAS MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN SECTION 2, AND ANY DETERMINATION THAT ADVANCED EXPENSES
MUST BE SUBSEQUENTLY REPAID TO THE CORPORATION, SHALL BE MADE, IN THE DISCRETION
OF THE BOARD OF DIRECTORS OF THE CORPORATION, (1) BY A MAJORITY VOTE OF THE
DIRECTORS OF THE CORPORATION CONSISTING OF PERSONS WHO ARE NOT AT THAT TIME
PARTIES TO THE PROCEEDING (“DISINTERESTED DIRECTORS”), WHETHER OR NOT A QUORUM,
(2) BY A COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY A MAJORITY VOTE OF
DISINTERESTED DIRECTORS, WHETHER OR NOT A QUORUM, (3) IF THERE ARE NO
DISINTERESTED DIRECTORS, OR IF THE DISINTERESTED DIRECTORS SO DIRECT, BY
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, OR (4) BY THE
STOCKHOLDERS OF THE CORPORATION.  ANY SUCH DETERMINATION WITH RESPECT TO
REQUESTS UNDER SECTION 2 SHALL BE MADE WITHIN THE 60-DAY PERIOD REFERRED TO IN
CLAUSE (II) OF SECTION 8(A) (UNLESS EXTENDED BY MUTUAL AGREEMENT BY THE
CORPORATION AND INDEMNITEE).  FOR THE PURPOSE OF THE FOREGOING DETERMINATION
WITH RESPECT TO REQUESTS UNDER SECTION 2 OR REPAYMENT OF ADVANCED EXPENSES, THE
INDEMNITEE SHALL BE ENTITLED TO A PRESUMPTION THAT HE OR SHE HAS MET THE
APPLICABLE STANDARD OF CONDUCT SET FORTH IN SECTION 2 AND IS ENTITLED TO
INDEMNIFICATION.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, IF A REQUEST FOR INDEMNIFICATION IS MADE AFTER A CHANGE IN CONTROL,
AT THE ELECTION OF THE INDEMNITEE

 

6

--------------------------------------------------------------------------------


 


MADE IN WRITING TO THE CORPORATION, ANY DETERMINATION REQUIRED TO BE MADE
PURSUANT TO SECTION 8(B) ABOVE AS TO WHETHER THE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT OR IS REQUIRED TO REPAY ADVANCED EXPENSES SHALL
BE MADE BY INDEPENDENT COUNSEL SELECTED AS PROVIDED IN THIS SECTION 8(C).  THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY THE INDEMNITEE, UNLESS THE INDEMNITEE
SHALL REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD OF DIRECTORS OF THE
CORPORATION.  THE PARTY MAKING THE DETERMINATION SHALL GIVE WRITTEN NOTICE TO
THE OTHER PARTY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED.  THE PARTY RECEIVING SUCH NOTICE MAY, WITHIN SEVEN DAYS AFTER SUCH
WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE OTHER PARTY A
WRITTEN OBJECTION TO SUCH SELECTION.  SUCH OBJECTION MAY BE ASSERTED ONLY ON THE
GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS
OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 1, AND THE OBJECTION SHALL SET
FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER
AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL. 
IF A WRITTEN OBJECTION IS MADE, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT
SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL A COURT HAS DETERMINED THAT SUCH
OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER SUBMISSION BY THE
INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION, NO INDEPENDENT COUNSEL
SHALL HAVE BEEN SELECTED OR IF SELECTED, SHALL HAVE BEEN OBJECTED TO, IN
ACCORDANCE WITH THIS PARAGRAPH EITHER THE CORPORATION OR THE INDEMNITEE MAY
PETITION THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR OTHER COURT OF
COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN
MADE BY THE CORPORATION OR THE INDEMNITEE TO THE OTHER’S SELECTION OF
INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A
PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL
DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM AN OBJECTION IS FAVORABLY
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL.  THE
CORPORATION SHALL PAY THE REASONABLE EXPENSES OF INDEPENDENT COUNSEL INCURRED IN
CONNECTION WITH ITS ACTING IN SUCH CAPACITY.  THE CORPORATION SHALL PAY ANY AND
ALL REASONABLE AND NECESSARY EXPENSES INCIDENT TO THE PROCEDURES OF THIS
PARAGRAPH, REGARDLESS OF THE MANNER IN WHICH SUCH INDEPENDENT COUNSEL WAS
SELECTED OR APPOINTED.


 


(D)           THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT,
CONVICTION OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF
ITSELF, CREATE A PRESUMPTION THAT THE INDEMNITEE DID NOT ACT IN GOOD FAITH AND
IN A MANNER THAT THE INDEMNITEE REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO,
THE BEST INTERESTS OF THE CORPORATION, AND, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, HAD REASONABLE CAUSE TO BELIEVE THAT HIS OR HER CONDUCT WAS
UNLAWFUL.


 


(E)           INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
CORPORATION OR ITS AFFILIATES, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION
SUPPLIED TO INDEMNITEE BY THE OFFICERS OF THE CORPORATION OR ITS AFFILIATES IN
THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE
CORPORATION OR ITS AFFILIATES OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE
TO THE CORPORATION OR ITS AFFILIATES BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT SELECTED WITH THE REASONABLE CARE
BY THE CORPORATION OR ITS AFFILIATES.  THE PROVISIONS OF THIS SECTION 8(E) SHALL
NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN
WHICH THE INDEMNITEE MAY BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


(F)            THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR,
OFFICER, AGENT OR EMPLOYEE OF THE CORPORATION OR ITS AFFILIATES SHALL NOT BE
IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION
UNDER THIS AGREEMENT.


 


(G)           THE INDEMNITEE SHALL COOPERATE WITH THE PERSON, PERSONS OR ENTITY
MAKING SUCH DETERMINATION WITH RESPECT TO THE INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO THE INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY
EXPENSES ACTUALLY AND REASONABLY INCURRED BY THE INDEMNITEE IN SO COOPERATING
SHALL BE BORNE BY THE CORPORATION (IRRESPECTIVE OF THE DETERMINATION AS TO THE
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE CORPORATION HEREBY
INDEMNIFIES THE INDEMNITEE THEREFROM.


 


9.             REMEDIES.


 


(A)           THE RIGHT TO INDEMNIFICATION AND ADVANCEMENT OF EXPENSES AS
PROVIDED BY THIS AGREEMENT SHALL BE ENFORCEABLE BY INDEMNITEE IN ANY COURT OF
COMPETENT JURISDICTION.  ANY SUCH JUDICIAL PROCEEDING SHALL BE CONDUCTED IN ALL
RESPECTS AS A DE NOVO TRIAL ON THE MERITS.


 


(B)           IN CONNECTION WITH ANY DETERMINATION AS TO WHETHER THE INDEMNITEE
IS ENTITLED TO BE INDEMNIFIED UNDER THIS AGREEMENT, THE COURT SHALL PRESUME THAT
THE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT AND IS ENTITLED TO
INDEMNIFICATION, AND, UNLESS OTHERWISE REQUIRED BY LAW, THE BURDEN OF PROOF
SHALL BE ON THE CORPORATION TO ESTABLISH THAT THE INDEMNITEE IS NOT SO
ENTITLED.  NEITHER THE FAILURE OF THE BOARD OF DIRECTORS (OR OTHER PERSON OR
BODY APPOINTED PURSUANT TO SECTION 8) TO HAVE MADE A DETERMINATION THAT
INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION PURSUANT TO
SECTION 8 THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL
BE A DEFENSE TO AN ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR CREATE A
PRESUMPTION THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(C)           THE CORPORATION SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL
EXPENSES THAT ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY ACTION BROUGHT
BY INDEMNITEE FOR (I) INDEMNIFICATION OR ADVANCEMENT OF EXPENSES BY THE
CORPORATION UNDER THIS AGREEMENT OR UNDER APPLICABLE LAW OR THE CORPORATION’S
CERTIFICATE OF INCORPORATION OR BYLAWS NOW OR HEREAFTER IN EFFECT RELATING TO
INDEMNIFICATION, AND/OR (II) RECOVERY UNDER DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE CORPORATION, BUT ONLY IN THE EVENT THAT
INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION OR
INSURANCE RECOVERY, AS THE CASE MAY BE.  THE CORPORATION SHALL, IF SO REQUESTED
BY INDEMNITEE, ADVANCE THE FOREGOING EXPENSES TO INDEMNITEE, SUBJECT TO AND IN
ACCORDANCE WITH SECTION 7.


 


10.           PARTIAL INDEMNIFICATION.  IF THE INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE CORPORATION FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN
SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN
CONNECTION WITH ANY PROCEEDING BUT NOT, HOWEVER, FOR THE TOTAL AMOUNT THEREOF,
THE CORPORATION SHALL NEVERTHELESS INDEMNIFY THE INDEMNITEE FOR THE PORTION OF
SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN SETTLEMENT TO
WHICH THE INDEMNITEE IS ENTITLED.

 

8

--------------------------------------------------------------------------------


 


11.           SUBROGATION.  IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT,
THE CORPORATION SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE
RIGHTS OF RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND
TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH
DOCUMENTS AS ARE NECESSARY TO ENABLE THE CORPORATION TO BRING SUIT TO ENFORCE
SUCH RIGHTS.


 


12.           TERM OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE UNTIL AND
TERMINATE UPON THE LATER OF (A) TEN YEARS AFTER THE DATE THAT THE INDEMNITEE
SHALL HAVE CEASED TO SERVE AS A DIRECTOR OR OFFICER OF THE CORPORATION OR, AT
THE REQUEST OF THE CORPORATION, AS A DIRECTOR, OFFICER, PARTNER, TRUSTEE,
MEMBER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, LIMITED LIABILITY COMPANY OR OTHER ENTERPRISE OR (B) THE FINAL
TERMINATION OF ALL PROCEEDINGS PENDING ON THE DATE SET FORTH IN CLAUSE (A) IN
RESPECT OF WHICH THE INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING COMMENCED BY THE
INDEMNITEE PURSUANT TO SECTION 9 OF THIS AGREEMENT RELATING THERETO.


 


13.           INDEMNIFICATION HEREUNDER NOT EXCLUSIVE.  THE INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE
OF ANY OTHER RIGHTS TO WHICH THE INDEMNITEE MAY BE ENTITLED UNDER THE
CERTIFICATION OF INCORPORATION, THE BY-LAWS, ANY OTHER AGREEMENT, ANY VOTE OF
STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE GENERAL CORPORATION LAW OF
DELAWARE, ANY OTHER LAW (COMMON OR STATUTORY), OR OTHERWISE, BOTH AS TO ACTION
IN THE INDEMNITEE’S OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE
HOLDING OFFICE FOR THE CORPORATION.  NOTHING CONTAINED IN THIS AGREEMENT SHALL
BE DEEMED TO PROHIBIT THE CORPORATION FROM PURCHASING AND MAINTAINING INSURANCE,
AT ITS EXPENSE, TO PROTECT ITSELF OR THE INDEMNITEE AGAINST ANY EXPENSE,
LIABILITY OR LOSS INCURRED BY IT OR THE INDEMNITEE IN ANY SUCH CAPACITY, OR
ARISING OUT OF THE INDEMNITEE’S STATUS AS SUCH, WHETHER OR NOT THE INDEMNITEE
WOULD BE INDEMNIFIED AGAINST SUCH EXPENSE, LIABILITY OR LOSS UNDER THIS
AGREEMENT.


 


14.           NO SPECIAL RIGHTS.  NOTHING HEREIN SHALL CONFER UPON THE
INDEMNITEE ANY RIGHT TO CONTINUE TO SERVE AS AN OFFICER OR DIRECTOR OF THE
CORPORATION FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


15.           SAVINGS CLAUSE.  IF THIS AGREEMENT OR ANY PORTION THEREOF SHALL BE
INVALIDATED ON ANY GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN THE
CORPORATION SHALL NEVERTHELESS INDEMNIFY THE INDEMNITEE AS TO EXPENSES,
JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT WITH RESPECT TO ANY
PROCEEDING TO THE FULL EXTENT PERMITTED BY ANY APPLICABLE PORTION OF THIS
AGREEMENT THAT SHALL NOT HAVE BEEN INVALIDATED AND TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE THE ORIGINAL.


 


17.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE
ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS AND PERSONAL REPRESENTATIVES OF THE
INDEMNITEE.

 

9

--------------------------------------------------------------------------------


 


18.           HEADINGS.  THE HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS
AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


19.           MODIFICATION AND WAIVER.  THIS AGREEMENT MAY BE AMENDED FROM TIME
TO TIME TO REFLECT CHANGES IN DELAWARE LAW OR FOR OTHER REASONS.  NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION HEREOF NOR SHALL ANY SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


20.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (I) WHEN
DELIVERED BY HAND OR (II) IF MAILED BY CERTIFIED OR REGISTERED MAIL WITH POSTAGE
PREPAID, ON THE THIRD DAY AFTER THE DATE ON WHICH IT IS SO MAILED:

 


 


(A)


IF TO THE INDEMNITEE, TO:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


(B)


IF TO THE CORPORATION, TO:


 


STAPLES, INC.

 

 

 

 

500 Staples Drive

 

 

 

 

Framingham, Massachusetts 01702

 

 

 

 

Attention: General Counsel

 

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.


 


21.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE. 
THE INDEMNITEE MAY ELECT TO HAVE THE RIGHT TO INDEMNIFICATION OR REIMBURSEMENT
OR ADVANCEMENT OF EXPENSES INTERPRETED ON THE BASIS OF THE APPLICABLE LAW IN
EFFECT AT THE TIME OF THE OCCURRENCE OF THE EVENT OR EVENTS GIVING RISE TO THE
APPLICABLE PROCEEDING, TO THE EXTENT PERMITTED BY LAW, OR ON THE BASIS OF THE
APPLICABLE LAW IN EFFECT AT THE TIME SUCH INDEMNIFICATION OR REIMBURSEMENT OR
ADVANCEMENT OF EXPENSES IS SOUGHT.  SUCH ELECTION SHALL BE MADE, BY A NOTICE IN
WRITING TO THE CORPORATION, AT THE TIME INDEMNIFICATION OR REIMBURSEMENT OR
ADVANCEMENT OF EXPENSES IS SOUGHT; PROVIDED, HOWEVER, THAT IF NO SUCH NOTICE IS
GIVEN, AND IF THE GENERAL CORPORATION LAW OF DELAWARE IS AMENDED, OR OTHER
DELAWARE LAW IS ENACTED, TO PERMIT FURTHER INDEMNIFICATION OF THE DIRECTORS AND
OFFICERS, THEN THE INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT
PERMITTED UNDER THE GENERAL CORPORATION LAW, AS SO AMENDED, OR BY SUCH OTHER
DELAWARE LAW, AS SO ENACTED.


 


22.           ENFORCEMENT.  THE CORPORATION EXPRESSLY CONFIRMS AND AGREES THAT
IT HAS ENTERED INTO THIS AGREEMENT IN ORDER TO INDUCE THE INDEMNITEE TO CONTINUE
TO SERVE AS AN OFFICER OR DIRECTOR OF THE CORPORATION, AND ACKNOWLEDGES THAT THE
INDEMNITEE IS RELYING UPON THIS AGREEMENT IN CONTINUING IN SUCH CAPACITY.


 


23.           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND
SUPERCEDES ALL PRIOR AGREEMENTS,

 

10

--------------------------------------------------------------------------------


 


WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY
HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN; AND ANY PRIOR
AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN IS HEREBY TERMINATED AND CANCELLED.  FOR AVOIDANCE OF DOUBT, THE PARTIES
CONFIRM THAT THE FOREGOING DOES NOT APPLY TO OR LIMIT THE INDEMNITEE’S RIGHTS
UNDER DELAWARE LAW OR THE CORPORATION’S CERTIFICATE OF INCORPORATION OR BY-LAWS.


 


24.           CONSENT TO SUIT.  IN THE CASE OF ANY DISPUTE UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE INDEMNITEE MAY ONLY BRING SUIT AGAINST THE
CORPORATION IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE.  THE INDEMNITEE
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE
STATE OF DELAWARE, AND THE INDEMNITEE HEREBY WAIVES ANY CLAIM THE INDEMNITEE MAY
HAVE AT ANY TIME AS TO FORUM NON CONVENIENS WITH RESPECT TO SUCH VENUE.  THE
CORPORATION SHALL HAVE THE RIGHT TO INSTITUTE ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT OF COMPETENT JURISDICTION.  ANY JUDGMENT
ENTERED AGAINST EITHER OF THE PARTIES IN ANY PROCEEDING HEREUNDER MAY BE ENTERED
AND ENFORCED BY ANY COURT OF COMPETENT JURISDICTION.


 


25.           CONTRIBUTION.  TO THE FULLEST EXTENT PERMISSIBLE BY APPLICABLE
LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS UNAVAILABLE TO
INDEMNITEE FOR ANY REASON WHATSOEVER, THE CORPORATION, IN LIEU OF INDEMNIFYING
INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR
JUDGMENTS, FINES, PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO AN
INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR
AND REASONABLE IN LIGHT OF ALL THE CIRCUMSTANCES OF SUCH PROCEEDING IN ORDER TO
REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE CORPORATION AND INDEMNITEE AS
A RESULT OF THE EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING;
AND/OR (II) THE RELATIVE FAULT OF THE CORPORATION (AND ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) AND/OR
TRANSACTION(S).

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

STAPLES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------
